                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEPHEN MOULTRIE,                                     )
                                                      )
                                  Plaintiff,          )
                                                      )
vs.                                                   )        Case No. 19-cv-00906-JPG
                                                      )
COUNTY OF JACKSON, and                                )
OFFICER KITTLER,                                      )
                                                      )
                                  Defendants.         )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Stephen Moultrie brings this action pursuant to 42 U.S.C. § 1983 alleging deprivations

of his constitutional rights. He claims that he was denied medical treatment for his broken hand while

in the custody of the Carbondale Police Department and Jackson County Jail. He is seeking monetary

damages.

        This case is now before the Court for preliminary review of the First Amended Complaint

pursuant to 28 U.S.C. § 1915A.1 Under Section 1915A, the Court is required to screen prisoner

complaints and filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the First

Amended Complaint that is legally frivolous or malicious, fails to state a claim for relief, or requests

money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009).




1
  Although Plaintiff’s current address appears to be residential, the determination of a plaintiff’s status as a
prisoner or non-prisoner, and thus the applicability of the Prison Litigation Reform Act, must be made as of the
date the lawsuit is brought. Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir. 1998). At the time Plaintiff filed the
lawsuit, he was in custody at the Jackson County Jail, and so he is a “prisoner” for the purposes of the PLRA.
28 U.S.C. § 1915A(c) (defining the term “prisoner”).

                                                       1
                                           The Complaint

        Plaintiff makes the following allegations: On March 31, 2019, Plaintiff was arrested and taken

into custody by the Carbondale Police Department. (Doc. 7, p. 6). He told Officer Kittler that his hand

was broken due to an incident earlier in the day, but Kittler ignored his request for medical treatment.

(Id.). Instead, Kittler performed a gunshot residue test on his hands causing more pain to his injured

hand. While in custody of the Jackson County Jail, he continued to be denied medical treatment for

his hand. For twelve days he was in pain and had difficulty completing everyday tasks. He did not

receive treatment until April 11, 2019, but by this time his hand had healed incorrectly. (Id.).

                                        Preliminary Dismissal

        Plaintiff names the County of Jackson as a defendant. Municipalities can be held liable

pursuant to Section 1983 if they have an official policy or unofficial custom that causes constitutional

violations. Monell v. N.Y.C. Dep’t of Soc. Servs. 436 U.S. 658, 691 (1978). Plaintiff does not claim

that his constitutional deprivations were caused by a policy or custom, only that the County of Jackson

is the employer for the defendants. (Doc. 7, p. 1). As a there is no supervisory liability under Section

1983, the County of Jackson and any claims against it will be dismissed without prejudice from this

action. See Monell 436 U.S. at 690 (“municipality cannot be held liable under § 1983 on a respondeat

superior theory”); Rossi v. City of Chi. 790 F. 3d 729, 737 (7th Cir. 2015).

                                              Discussion

        Based on the allegations of the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following Count. The parties and the Court will use this designation

in all future pleadings and orders, unless otherwise directed by this Court:

        Count 1:        Failure to treat and inadequate medical care claim against Officer
                        Kittler for refusing to obtain medical treatment for Plaintiff’s broken
                        hand.




                                                   2
Any claims that are not identified above should be considered dismissed without prejudice as

inadequately pled under Twombly.2

                                                    Count 1

        Because Plaintiff claims that the constitutional violations occurred following arrest, it is not

clear whether he was an arrestee or detainee at the time his claims arose. Regardless, the Fourth

Amendment governing “the period of confinement between arrest without a warrant and the [probable

cause determination]” and the Fourteenth Amendment Due Process Clause applicable to pretrial

detainees both apply an objectively unreasonableness standard to a defendant’s actions. Currie v.

Chhabra, 728 F.3d 626, 629 (7th Cir. 2013) (quoting Villanova v. Abrams, 972 F.2d 792, 797 (7th Cir.

1992)); Miranda v. Cty. Lake, 900 F.3d 335, 351 (7th Cir. 2018).

        Plaintiff’s claims that Officer Kittler knew his hand was broken and ignored his request for

medical treatment is sufficient to survive screening. Therefore, Count 1 will proceed against Kittler.

                                   Motion for Recruitment of Counsel

        Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED.3 Plaintiff

does not provide any information regarding attempts to recruit counsel on his own or whether he has

been effectively precluded from doing so. Because he has not made this showing, the Court finds that

Plaintiff has not made a reasonable attempt to find counsel. Should Plaintiff choose to move for

recruitment of counsel at a later date, the Court directs Plaintiff to: (1) contact at least three attorneys

regarding representation in this case prior to filing another motion; (2) include in the motion the names

and address of at least three attorneys he has contacted; and (3) if available, attach the letters from the

attorneys who declined representation.




2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
3
  In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt
v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                        3
                                              Disposition

        IT IS ORDERED that COUNT 1 shall proceed against Officer Kittler and all claims against

County of Jackson are DISMISSED without prejudice. The Clerk of Court is DIRECTED to

terminate the County of Jackson as a defendant in this action.

        IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Officer Kittler: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver

of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First Amended

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on Defendant, and the Court will require Defendant to pay the full costs of formal service, to

the extent authorized by the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that, if Defendant can no longer be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work address, or,

if not known, Defendant’s last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or disclosed

by the Clerk.

        Defendant is ORDERED to timely file an appropriate responsive pleading to the Complaint

and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        Pursuant to Administrative Order No. 244, Defendant needs only respond to the issues

stated in this Merit Review Order.



                                                   4
        IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all the

parties consent to such a referral.

        IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of

the costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915

for leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation that

the recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall pay

therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule

3.1(c)(1).

        The Clerk of Court is DIRECTED to enter the standard qualified protective order pursuant to

the Health Insurance Portability and Accountability Act.

        IT IS SO ORDERED.
        DATED: November 21, 2019


                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                   5
